Citation Nr: 0304094	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-03 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from March 1951 to November 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim for service 
connection for degenerative disc disease of the lumbar spine.  
The veteran filed a timely appeal to this adverse 
determination.

When this matter was previously before the Board in March 
2001 it was remanded to the RO for further development, to 
include attempting to procure additional service records and 
providing the veteran with a VA orthopedic examination, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain competent 
medical evidence which relates his current degenerative disc 
disease of the lumbar spine to his military service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was neither 
incurred in nor aggravated by the veteran's active duty 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).   
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in August 1999, in the statement of the 
case (SOC) issued in January 2000, in the supplemental 
statement of the case (SSOC) issued in January 2003, at the 
time of a Board remand dated in March 2001, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that at the time of the 
Board's March 2001 remand, the veteran was apprised of the 
recent enactment of the VCAA and was provided with detailed 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  Pursuant to this remand, in August 2001 
the RO sent to the veteran a lengthy in which it described 
the evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claim.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service separation examination report, 
post-service private treatment notes and medical statements, 
VA outpatient treatment notes and examination reports, 
including a medical opinion rendered at the RO's request 
regarding the probability that the veteran's back disorder 
was related to his military service, and several personal 
statements made by the veteran in support of his claim.  As 
will be described in more detail below, efforts to procure 
additional service medical records, records from the Office 
of the Army Surgeon General, and records from Fort Sill, 
Oklahoma have been unsuccessful.  In addition, the veteran 
has clarified that he has not received treatment at the John 
Peter Smith Hospital, as once thought.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Relevant Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background

A review of the veteran's claims file reveals that the 
veteran's service medical records are not of record.  At the 
time of the Board's prior remand in March 2001, the Board 
observed that the claims file contained a Request for 
Military Records/Information (VA Files) addressed to 
"VARPC" in St. Louis, Missouri, the location of the 
National Personnel Records Center (NPRC), from the RO.  The 
request was dated April 29, 1975.  The Board noted that the 
lower section of the form was headed "REPLY," and that a 
block in this section marked "furnished by" contained a 
signature and a May 1975 date.  However, the Board concluded 
that it could not determine from this form whether the NPRC 
had actually been contacted, or if it had been contacted, 
whether it had failed to locate any service medical records.  
The Board also noted that it could not locate any other 
requests for service medical records made by the RO to the 
NPRC or any other organization.  Likewise, the Board could 
not locate any identifiable correspondence from the NPRC to 
the RO regarding the veteran's service medical or personnel 
records.  Absent this documentation in the claims file, the 
Board concluded that these records had never been requested.  
Moreover, the Board observed that the veteran had more 
recently reported specific treatment for his back at Ft. Sill 
in 1951.  Therefore, the Board instructed the RO to write to 
the veteran and request that he provide details concerning 
his reported treatment at Ft. Sill, including the identity of 
his unit, the location of the treating facility and the 
approximate dates of treatment.  The RO was instructed to 
then send a request to the NPRC for the veteran's service 
medical records, including any treatment provided to the 
veteran at Fort Sill, Oklahoma in 1951.

In response, in October 2001 the RO sent a letter to the 
veteran in August 2001 requesting, among other things, 
additional information regarding his alleged treatment at Ft. 
Sill, Oklahoma.  To date, the veteran has not responded to 
this request.

Nevertheless, in October 2001 the RO sent a request to the 
NPRC for the veteran's entire service medical records file, 
as well as active duty inpatient clinical records from Fort 
Sill, Oklahoma from April to November 1951, i.e., the 
approximate dates of the veteran's military service (the 
veteran's DD Form 214, Report of Separation from the Armed 
Forces of the United States, indicates that he entered 
service on March 28, 1951 and was separated on November 13, 
1951).  In a response dated in November 2002, the NPRC 
reported that the veteran's "record is fire related and 
there are no SMRs (service medical records) or SGOs (records 
from the Office of the Army Surgeon General) available."  
The NPRC further replied that clinical records for the Army 
were not available prior to 1960, thus precluding them from 
obtaining any 1951 clinical records. 

However, the Board observes that the report of the 
examination at service separation, dated in November 1951, is 
of record.  A review of this document reveals that at the 
time of this examination, the veteran's spine was noted to be 
"normal," and no complaints or diagnoses of back problems 
were recorded.

In December 1981, the veteran underwent a VA orthopedic 
examination.  At that time, he gave a history of intermittent 
low back pain following a spinal tap injection while in the 
service.  He currently complained of intermittent pain in the 
low back, for which he took no medication.  Physical 
examination of the veteran's back was unremarkable, and x-
rays of the veteran's lumbosacral spine were normal.  The 
examiner rendered a diagnosis of a history of low back pain, 
cause not found.  The Board observes that at the time of the 
veteran's general medical examination, it was noted that the 
veteran's reported history was "somewhat unreliable."

The veteran again underwent a VA examination in January 1986.  
However, no complaints of any back pain were noted, and no 
relevant findings or diagnoses were recorded.

Also of record are VA outpatient treatment notes dated from 
March 1992 to October 1992 from the Fort Worth, Texas VA 
outpatient clinic.  While these notes indicate treatment for 
numerous complaints, they are negative for any recorded 
complaints or diagnoses of, or treatment for, back pain.

The veteran again underwent a VA orthopedic examination in 
March 1993.  At that time, the examiner rendered a diagnosis 
of a "Normal low back examination," but noted that the 
veteran would be sent to the x-ray department for x-rays of 
his lower back.  The Board observes that these x-rays 
revealed narrowing the L5 disc space associated with reactive 
sclerosis of the adjacent end plates and vertebral 
osteophytes compatible with degenerative disc disease.

Also of record are treatment notes from Tarrant County 
Hospital District dated from January 1990 to August 1996.  
These records reflect a single complaint of low back pain in 
January 1995, at which time the veteran reported low back 
pain after walking uphill, "history since 'spinal tap' in 
1950."  However, an examination was not performed at that 
time, since the veteran "LWC" (left without consent) prior 
to examination.  The Board also observes that more than one 
of these reports noted that the veteran was an "extremely 
poor historian" when recounting the history of his medical 
problems.

The Board observes that at the time of an earlier claim for 
service connection in November 1981, the veteran indicated 
that he had been treated for, among other things, a back 
disorder from 1980 onward at the John Peter Smith Hospital at 
1500 Main Street in Fort Worth, Texas.  He again reported 
having been treated at this facility at the time of the 
December 1981 VA examination.  Therefore, in December 1981 
the RO requested all treatment records for the veteran from 
1980 to the present from this source.  In a reply received in 
March 1982, it was indicated that since medical information 
was confidential, written consent from the veteran for 
release of this information was required.  It is unclear 
whether such consent was ever obtained.  

Therefore, in its remand dated in March 2001, the Board 
instructed the RO to attempt to obtain such records.  In 
August 2001, the RO requested that the veteran provide the 
name, address, and approximate date of treatment for all 
health care providers who had treated him for his back pain.  
Enclosed with this request was a pre-printed release form for 
records from the John Peter Smith Hospital at 1500 S. Main 
Street in Fort Worth, Texas presented for the veteran's 
signature.  The veteran signed and completed this form, which 
was returned to VA in August 2001.  The RO then requested 
these records and, in December 2001, received a packet of 
records from Tarrant County Hospital District at the same 
address the veteran provided for John Peter Smith Hospital.  

In January 2002, the RO sent a follow-up letter to the 
veteran indicating that VA had still not received any medical 
records from John Peter Smith Hospital.  In February 2002, 
the veteran returned this letter to the RO with the written 
reply that "I have not received treatment from John Peter 
Smith."  Therefore, the Board is satisfied that the 
treatment the veteran received at a facility located at 1500 
S. Main Street in Fort Worth, Texas was actually provided by 
Tarrant County Hospital District, and that VA has received 
all relevant records from this source.

Also relevant are VA outpatient treatment notes from the Fort 
Worth, Texas VA outpatient clinic dated from March 1993 to 
May 1999, which first indicate complaints of low back pain in 
October 1998.  The veteran continued to seek treatment for 
low back pain from October 1998 until May 1999, and diagnoses 
included low back pain and degenerative disc disease.  The 
etiology and date of onset of this pain were not noted.

In December 2002, following a Board remand requesting a 
medical opinion regarding the etiology of any current low 
back pain present, the veteran was examined by a VA examiner.  
At that time, the examiner noted that the veteran's claims 
file had been reviewed in conjunction with the examination.  
In conducting this examination, the examiner reviewed the 
veteran's prior medical history, including the lack of any 
evidence of a back disorder at service separation in November 
1951, the lack of any physical or x-ray evidence of back 
problems at the time of a VA examination "some 30 years 
later" in November 1981, and the normal clinical examination 
of the veteran's back at the time of VA examination in March 
1993, with x-ray evidence of degenerative disc disease of the 
lumbar spine.  The examiner recorded the veteran's history of 
having passed out at Fort Sill, Oklahoma, at which time a 
lumbar puncture was done which had caused back pain ever 
since.  The veteran reported that he was hospitalized for 6 
weeks for this problem, but was not given any subsequent 
treatment prior to service discharge.  Following a physical 
examination and an MRI of the veteran's lumbosacral spine, 
the examiner rendered a diagnosis of degenerative disc 
disease of the lumbar spine with back pain, ataxia, left leg 
pain and weakness.  

In response to specific questions from the RO, the examiner 
stated that the etiology of the veteran's back disorder was 
degenerative disc disease, and that this disorder was severe.  
In response to a request for an opinion regarding the degree 
of medical probability that there was a causal relationship 
between the veteran's current low back disorder and his 
military service, the examiner stated that "DDD 
[degenerative disc disease] was not diagnosed until 30-40 
years after military service.  There is no report of back 
symptoms in the service.  Due to the very long time interval 
between his service and diagnosis of DDD we can find no 
causal relationship between his current DDD and his military 
service."  The examiner further stated that "We also find 
no relationship between current DDD and any in-service 
disorders such as pes planus (the only in-service condition 
we identified)."

Analysis

A review of the evidence detailed above reveals no evidence 
of a back disorder in service or for many decades thereafter.  
While the veteran complained of back pain at the time of a VA 
examination in December 1981, both clinical and x-ray 
examinations of the veteran's lumbosacral spine were 
completely normal.  The first medical evidence of any low 
back abnormality is found in the March 1993 VA      x-rays of 
the veteran's spine, some 42 years after the veteran's 
discharge from service, at which time the presence of 
degenerative disc disease was noted.

The only medical evidence which addresses the etiology of 
this low back disorder consists of the January 1995 treatment 
note from Tarrant County Hospital District and the VA medical 
examination report and opinion dated in December 2002.  The 
Board finds that the January 1995 treatment note is of 
essentially no probative value, as this notation appears to 
merely reflect a recordation of historical information 
relayed by the veteran, rather than indicating a medical 
opinion relating current back disorder to this time, 
particularly since the veteran left the examining room before 
any examination could be performed.   Indeed, because no 
examination was performed, this note did not even record any 
findings relating to the veteran's back, much less a 
diagnosis.  In any case, the Board observes that "evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence...'"  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).

The Board further finds that while the December 2002 VA 
medical opinion is probative of the etiology of the veteran's 
current low back disorder, as it was based on a review of the 
veteran's prior medical history and a complete current 
examination, it disfavors the veteran's claim, since the 
examiner clearly opined that there was no relationship 
between the veteran's current back disorder and his military 
service or between this disorder and any service-connected 
disability.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current low back disorder is related to his active duty 
military service.  However, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of his degenerative disc disease.  As 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current low back 
disorder is related to a "spinal tap" he underwent while in 
the military cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for degenerative disc disease of the 
lumbar spine.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.



	                        
____________________________________________
	RICHARD B. FRANK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

